1. Every retired Justice or Judge desiring to be assigned to Judicial Service under the provisions of Article V of the Florida Constitution, F.S.A., and applicable statutes shall file with the Clerk of this Court a consent therefor, which consent shall be in the following form and contain the information required thereby:
CONSENT TO BE ASSIGNED TO JUDICIAL SERVICE
To the Chief Justice and Justices of the Florida Supreme Court
I hereby consent to be assigned, temporarily, to Judicial Service in the courts of Florida where I am qualified to serve.
The following information is submitted to you in connection with this consent and as a basis for making such assignments as from time to time shall be expedient:
A. I served on the__ Court as an active member thereof from _ to_, a period of_years.
B. I retired from service _ and am presently a resident of_
C. My retirement compensation, if any, is $_
D. I am not engaged in the practice of law, directly or indirectly.
E. I am not engaged in any business activity or partisan politics that would interfere with the proper performance of judicial duties under the Code of Judicial Ethics.
F. If assigned to judicial service I will promptly dispose of all matters and perform all duties assigned to me.
*770G. I am able to perform effectively such judicial duties as will be assigned to me.
H. I am familiar with the method of determining extra compensation for such services and will maintain and submit to the Comptroller accurate records of all time served.
It is understood that I may withdraw this consent at any time. In such event, my name will be stricken from the assignment roster until a new application is filed and accepted by you.



2.Upon the filing of the above consent the same shall be delivered to the Chief Justice for action by the Court at an early conference. If said consent be approved by four justices, the name of said consenting justice or judge shall be enrolled on a “Retired Justice or Judge Official Roster” to be kept in the Clerk’s office.
3. The Chief Justice may temporarily assign any justice or judge whose name is on such Roster to Judicial Service on any court where he is qualified to serve for a continuous period not to exceed thirty (30) days on any one assignment — consecutive assignments of additional periods may be made only after approval by the Court.
4. Copies of this Rule shall be forwarded to all retired justices and judges in this State by the Clerk.
5. This Rule shall become effective October 31, 1970.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.